Citation Nr: 0813555	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death, and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran, who died in April 1972, had active military duty 
from January 1945 to February 1946. The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
above claim.


FINDINGS OF FACT

1.  The appellant's claim for service connection for the 
cause of the veteran's death was denied by a March 2002 
rating decision.  The appellant did not appeal.  

2.  The evidence submitted since March 2002 is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death.

3.  The veteran died in April 1972, at age 52, due to 
bangongot, also known as acute hemorrhagic pancreatitis.

4.  Prior to his death, the veteran never filed a claim 
seeking VA compensation benefits.

5. The medical evidence shows that the veteran's 
bangongot/acute hemorrhagic pancreatitis was caused by, or 
directly related to, his World War II guerilla combat 
experience.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Evidence received since the March 2002 rating decision 
that denied entitlement to service connection for the cause 
of the veteran's death is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The criteria for entitlement to service connection for 
the cause of the veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was denied by RO 
decisions in June 1979, July 1987, and June 1989.  In an 
unappealed rating decision in March 2002, the RO denied an 
application to reopen the claim for service connection on the 
grounds that the appellant had not submitted new and material 
evidence.  The appellant was notified of this decision and of 
her appellate rights by a letter dated March 18, 2002.  She 
did not appeal.  Therefore, the March 2002 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  The appellant filed a claim to reopen in 
July 2005.  

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

At the time of the March 2002 decision, the evidence of 
record included the veteran's service medical records; a 
January 1946 affidavit signed by the veteran; the appellant's 
and veteran's marriage certificate dated in January 1957; the 
veteran's death certificate dated in April 1972; an April 
1998 affidavit signed by A. T. A., Jr., M.D. regarding the 
veteran's cause of death; duplicate letters from J. E. A., 
M.D. of the Holy Rosary Hospital dated in June 2001 and 
October 2001 regarding the veteran's cause of death and its 
relationship to the veteran's service; and a November 2001 
joint affidavit signed by A. P. A., Sr. and T. M. regarding 
the veteran's and appellant's marriage ceremony.

The appellant's claim was previously denied because she had 
not submitted new and material evidence.  The Board notes 
that Dr. J.E.A.'s letter was submitted prior to the March 
2002 rating decision that denied the claim to reopen; 
however, insofar as the RO failed to consider the letter in 
its entirety, the Board finds that the letter is new 
evidence.  It is also material insofar as it raises a 
reasonable possibility of substantiating the appellant's 
claim for service connection for the cause of the veteran's 
death.  Dr. J.E.A.'s letter states that the veteran's cause 
of death was acute hemorrhagic pancreatitis, or bangongot in 
the local dialect, and that in his medical opinion, this 
disease was cause by or directly related to the veteran's 
service in World War II.  He further stated that he had no 
doubt that the events and conditions that the veteran 
experienced during his guerilla years lead to the veteran's 
hemorrhagic pancreatitis and his ultimate demise.  As such, 
this evidence relates to a previously unestablished fact 
necessary to substantiate the appellant's claim, namely 
medical evidence of a nexus between the veteran's cause of 
death and his time in service.

The additional evidence being both new and material, the 
appellant's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  To the extent that this claim is reopened, the 
Board finds that VA has complied with the Veterans Claims 
Assistance Act of 2000 and no further discussion is required.

II. Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service inccurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The issue on this appeal is whether the veteran's acute 
hemorrhagic pancreatitis was incurred during, or caused by, 
his military service.  The medical evidence of record, namely 
the letter submitted by Dr. J.E.A., establishes that the 
veteran's bangongot, or acute hemorrhagic pancreatitis, which 
was the cause of death noted on his death certificate, was 
caused by the events and conditions he experienced during 
service.  In a June 2001 letter, Dr. J.E.A. reported that, 
prior to his death, the veteran was treated for far advanced 
pulmonary tuberculosis, acute pancreatitis, and acute 
dyspepsia.  He further reported that during the veteran's 
guerilla service, he was exposed to attacks of hunger, was 
forced to eat uncooked and contaminated foods, was exposed to 
disastrous changes in weather conditions, had sleepless 
nights, and frequently moved through harmful surroundings.  
Finally, Dr. J.E.A. stated that he had no doubt that such 
events and conditions took a toll on the veteran's body, 
precipitating the incurrence of acute pancreatitis and 
ultimately, the veteran's death.  

The veteran's death certificate indicated that the direct 
cause of death was bangongot, and Dr. J.E.A. provided a 
medical opinion indicating that this disease was caused by, 
or directly related to, the veteran's service in World War 
II, thereby providing evidence of in-service incurrence of 
the disease and the necessary medical evidence of a nexus 
between the veteran's service and his cause of death.

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the appellant's claim for service 
connection for the veteran's cause of death is granted.  In 
light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary, as any potential 
failure of VA in fulfilling these duties is harmless error.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for the veteran's cause of death is 
granted. 


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


